 Case 2:21-cv-02985-BMC Document 15 Filed 06/30/21 Page 1 of 3 PageID #: 69




UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

MELISSA KIVO,
on behalf of Plaintiff and a class,

             Plaintiff,                   Civil No.: 2:21-cv-02985-BMC

v.

CREDIT CONTROL SERVICES, INC.
doing business as
CREDIT COLLECTION SERVICES,

              Defendant


             DEFENDANT CREDIT CONTROL SERVICES, INC.’S
                NOTICE OF CONSTITUTIONAL CHALLENGE

      Defendant Credit Control Services, Inc. d/b/a Credit Collection Services

(“CCS”), hereby serves Notice pursuant to Fed. R. Civ. P. 5.1(a) that its Answer

in this case raises constitutional questions.

      Plaintiff Melissa Kivo (“Plaintiff”) filed this putative class action lawsuit

alleging violations of the Fair Debt Collect Collection Practices Act, 15 U.S.C. §

1692, et al. Specifically, Plaintiff alleges that CCS violated 15 U.S.C. § 1692b(c),

which bars debt collectors from communicating with most third parties in

connection with the collection of any debt without the consent of the consumer

who owes the debt or the express permission of a court of competent jurisdiction.

Plaintiff asserts that CCS transmitted information to a letter vendor, which then

printed and mailed a collection letter to Plaintiff on behalf of CCS. The basis of

this claim appears to arise out of a recent 11th Circuit decision, Hunstein v.

Preferred Collection and Mgmt. Servs., Inc., 994 F.3d 1341 (11th Cir. 2021).
 Case 2:21-cv-02985-BMC Document 15 Filed 06/30/21 Page 2 of 3 PageID #: 70




     In its Answer, CCS raises the following constitutional challenges:

     1.    To the extent that 15 U.S.C. § 1692c(b) imposes a prior restraint on

           commercial speech, does that prior restraint violate the U.S. Const.

           amend. I?

     2.    If the Fair Debt Collection Practices Act permits a debt collector to

           use    a service provider such as Western Union to transmit

           correspondence to a consumer via telegram but not to use a print-

           and-mail vendor to perform the same service, is 15 U.S.C. § 1692c(b)

           void for vagueness in violation of the U.S. Const. amend. V?

Dated: June 30, 2021

                          Respectfully submitted,

                          GORDON REES SCULLY MANSUKHANI, LLP

                          By:
                                Lori J. Quinn
                                One Battery Park Plaza, 28th Floor
                                New York, New York 10004
                                Tel: (212) 453-0758
                                Fax: (212) 269-5505
                                ljquinn@grsm.com
                                Attorneys for Defendant, Credit Control Services,
                                Inc. d/b/a Credit Collection Services




                                       2
 Case 2:21-cv-02985-BMC Document 15 Filed 06/30/21 Page 3 of 3 PageID #: 71




                         CERTIFICATE OF SERVICE

       I hereby certify that on June 30, 2021, a true and accurate copy of the
foregoing Rule 5.1 Notice was filed and served upon the following parties and
participants via ECF:
                               Abraham Kleinman
                                  Kleinman LLC
                                 626 RXR Plaza
                            Uniondale, NY 11556-0626
                               Tel: (516) 522-2621
                               Fax: (888) 522-1692

                              Heather Kolbus
                           Admitted Pro Hac Vice
                 Edelman, Combs, Latturner & Goodwin, LLC
                       20 S. Clark Street, Suite 1500
                           Chicago, Illinois 60603
                            Tel: (312) 739-4200
                            Fax: (312) 419-0379

                              Attorneys for Plaintiff

      I hereby certify that on June 30, 2021, a true and accurate copy of the
foregoing Rule 5.1 Notice was served via certified mail, postage prepaid, return
receipt requested, upon:
                         The Honorable Merrick Garland
                      Attorney General of the United States
                            U.S. Department of Justice
                          950 Pennsylvania Avenue, NW
                          Washington, DC 20530-0001


                            GORDON REES SCULLY MANSUKHANI, LLP

                            By:
                                  Lori J. Quinn
                                  One Battery Park Plaza, 28th Floor
                                  New York, New York 10004
                                  Tel: (212) 453-0758
                                  Fax: 212-269-5505
                                  ljquinn@grsm.com
                                  Attorneys for Defendant, Credit Control Services,
                                  Inc. d/b/a Credit Collection Services




                                         3
